Citation Nr: 9921426	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-04 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hearing 
loss.

2.  Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to October 30, 
1998, on appeal from the initial grant of service connection, to 
include the issue of entitlement to an extraschedular evaluation.

3.  Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from October 30, 1998, 
on appeal from the initial grant of service connection, to 
include the issue of entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
September 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
An April 1997 rating decision, in pertinent part, denied 
entitlement to service connection for hearing loss.  

The veteran also perfected an appeal from the initial rating of 
30 percent assigned upon establishment of service connection for 
PTSD.  After the veteran perfected his appeal, a 50 percent 
rating was assigned.  This is not a full grant of the benefit 
sought on appeal because a higher disability rating is available 
under Diagnostic Code 9411.  Therefore, this issue is still 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After 
the veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  The 50 
percent rating was effective from October 30, 1998.  Therefore, 
the issues on appeal have been rephrased as shown on the first 
page of this decision.

In a March 1999 statement, the veteran's representative raised 
the issue of entitlement to an extraschedular disability rating 
pursuant to 38 C.F.R. § 3.321(b) for the veteran's PTSD.  In the 
October 1997 rating decision and March 1999 supplemental 
statement of the case, the RO considered this issue.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  Therefore, the 
PTSD claim before the Board has been recharacterized as shown 
above in order to include this issue.

In May 1999, a hearing was held before the undersigned, who is 
the Board member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).

At the May 1999 hearing, the veteran's representative argued that 
a claim for service connection for pseudotumor cerebri as 
secondary to service-connected hypertension was on appeal to the 
Board.  That claim was denied in an April 1997 rating decision, 
of which the veteran was notified by letter dated April 22, 1997.  
The veteran's representative filed a notice of disagreement in 
May 1997, and this issue was included in the October 1997 
supplemental statement of the case.  In order to perfect an 
appeal of this issue, the veteran or his representative would 
have had to file a substantive appeal within 60 days of the 
statement of the case or within the remainder of one year from 
the date of notice of the rating action.  See 38 C.F.R. § 20.302 
(1998).  No correspondence indicating a desire to appeal that 
issue or stating errors of fact or law in that determination were 
received within a year of the April 22, 1997 notice.  This issue 
is therefore not before the Board since an appeal was not 
perfected.  38 C.F.R. §§ 20.200, 20.202, and 20.302 (1998).

A March 1999 statement from the veteran's representative argued 
that the issue of unemployability was intertwined with the 
increased rating claim on appeal.  However, the veteran has not 
filed a claim for a total disability rating based on individual 
unemployability (TDIU).  In October 1998, the RO sent a letter to 
the veteran, with a copy to his representative, advising him to 
complete VA Form 21-8940 if he desired to claim additional 
benefits due to unemployability.  No response was received.  
Since the veteran has not filed a claim and such a claim has not 
been adjudicated by the RO, the issue of entitlement to TDIU is 
not before the Board.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss on the 
merits in a May 1980 rating decision.  The veteran was notified 
of this decision in May 1980 and did not appeal.

2.  The evidence received since May 1980 is not new and material.

3.  The veteran's claim for a higher rating for PTSD is 
plausible, and sufficient evidence has been obtained for correct 
disposition of this claim.

4.  Prior to October 30, 1998, the veteran's service-connected 
PTSD was manifested by mood disturbances such as depression and 
anxiety, decreased interest, and social withdrawal and isolation, 
resulting in moderate social and occupational impairment.

5.  Since October 30, 1998, the veteran's service-connected PTSD 
has been manifested by the above symptoms as well as suicidal and 
homicidal ideations, increased anxiety, combat-related 
nightmares, and hypervigilence, resulting in serious social and 
occupational impairment. 

6.  The veteran's PTSD does not present an exceptional or unusual 
disability picture rendering impracticable the application of the 
regular schedular standards that would have warranted referral of 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.



CONCLUSIONS OF LAW

1.  The May 1980 RO rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b) and 
(c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran has stated a well-grounded claim for a higher 
evaluation for PTSD, and VA has satisfied its duty to assist him 
in development of this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

4.  The criteria for a disability rating in excess of 30 percent 
for PTSD prior to October 30, 1998, were not met since the grant 
of service connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (1998).

5.  The criteria for a disability rating in excess of 50 percent 
for service-connected PTSD from October 30, 1998, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, and 4.130, Diagnostic Code 9411 (1998).

6.  The evidence does not warrant referral for consideration of 
an extraschedular rating for the veteran's PTSD.  38 C.F.R. 
§ 3.321(b)(1) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During a VA examination in October 1979, the veteran reported 
difficulty hearing.  He stated that he had been around generators 
and machines during service.  The veteran's service medical 
records showed no complaints of or treatment for hearing loss.  
He underwent an authorized VA audiological examination in April 
1980, which showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
[not 
given]
20
LEFT
10
10
5
[not 
given]
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner concluded that the veteran's 
hearing was within normal limits bilaterally.  A May 1980 rating 
decision, inter alia, denied service connection for hearing loss.

The veteran initially filed a claim for service connection for 
PTSD in July 1991.  VA outpatient records dated from October 1990 
to August 1991 showed no treatment for hearing loss or a 
psychiatric disorder.  He underwent a VA psychiatric examination 
in November 1991.  He indicated that he started having 
psychiatric problems when the Persian Gulf War began.  He was 
having crying spells, mild difficulty concentrating, and mild 
periods of depression.  The mental status examination showed no 
abnormalities.  The examiner concluded that the veteran had some 
mild symptoms suggesting dysthymic disorder, but there were no 
symptoms justifying a diagnosis of PTSD. 

During a September 1991 general VA examination, the veteran 
reported that his hearing was worse.

A November 1991 rating decision, inter alia, denied service 
connection for PTSD.  The veteran filed a notice of disagreement 
in December 1991 and was provided a statement of the case in 
February 1992.  No appeal was filed. 

In connection with another claim, the veteran submitted letters 
from Memorial Hospital of Carbon County, Terry Alex, M.D., 
LaVerne Erickson, M.D., and ExcelCare Nursing Care.  None of 
these records showed treatment for hearing loss or a psychiatric 
disorder.

The veteran's VA outpatient treatment records dated from July 
1990 to April 1992 showed no treatment for hearing loss or a 
psychiatric disorder.  In August 1994, the veteran submitted an 
"attachment to PTSD claim" detailing his inservice stressors.

A letter from a neurologist at the VA Medical Center dated in 
February 1995 indicated, in pertinent part, that the veteran's 
psychological tests in January 1994 showed results consistent 
with anxiety, somatization, and depression.  Diagnoses were 
psychological factors affecting a clinical condition and schizoid 
disorder.  His current diagnoses included dysthymia and 
somatization disorder. 

The veteran's VA outpatient treatment records dated from December 
1993 to April 1995 and records for hospitalization from May to 
June 1994, in September 1994, from October to November 1994, and 
in December 1994 showed no treatment for hearing loss or a 
psychiatric disorder.  The report of the January 1994 
psychological evaluation referenced above also showed that the 
veteran complained of decreased hearing in the right ear.

The veteran's VA outpatient records dated from March 1995 to 
April 1996 showed no treatment for hearing loss.  The veteran 
began receiving treatment at the Mental Hygiene Clinic in 
February 1996.  He complained of depression, crying spells, 
decreased interest, and feelings of guilt, hopelessness, and 
worthlessness.  The diagnosis was dysthymia.  In April 1996, it 
was noted that he had had little improvement with medication.  
The examiner stated that the veteran did not meet the criteria 
for PTSD. 

VA records for hospitalization in June 1995 and February 1996 
showed no treatment for hearing loss.  The February 1996 records 
indicated that the veteran underwent a psychiatric consultation 
for possible PTSD; however, he had no abnormalities. 

In May 1996, the veteran underwent a psychological evaluation at 
Southwestern Institute.  He had been working in a grocery store 
since September 1995.  He discussed his stressors from Vietnam.  
He complained of frequent crying spells, startle response, 
emotional numbness, social withdrawal, anxiety around people, 
little interest in activities, and difficulty concentrating and 
sleeping.  He had recurring dreams about Vietnam.  Psychological 
testing reflected anxiety, depression, thought disorder, and 
paranoia.  Test results suggested PTSD, generalized anxiety, 
marked depression, and an avoidant personality disorder with 
schizoid and dependent traits.  The examiner noted that the 
veteran had been successful in working over the years and 
continued to do so.  Diagnoses included PTSD, and a Global 
Assessment of Functioning (GAF) score of 60 was assigned.  The 
examiner stated that as a result of the veteran's emotional 
state, he had definite impairment in his ability to establish and 
maintain effective and wholesome relationships with people.  The 
neurotic symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial employment [sic].  

The veteran's VA records dated from April to June 1996 showed 
continued treatment at the Mental Hygiene Clinic with a diagnosis 
of dysthymia.  There was no treatment for hearing loss.  Records 
from VA hospitalization in May 1996 showed no treatment for 
hearing loss or a psychiatric disorder. 

In June 1996, the veteran had a personal hearing at the RO.  He 
stated that he wanted to reopen his claim for service connection 
for hearing loss.  He stated that he was asking for service 
connection for this condition because he worked around generators 
in the service.  He stated that he was exposed to "big 
generators," and small weapons fire during service.  He had not 
had any significant noise exposure since service.

Since the veteran has been granted service connection for PTSD, 
the stressors he related at his hearing will not be reported.  He 
stated that he would cry if he saw anyone hurt or killed on 
television.  He felt guilty.  He sometimes had nightmares about 
things that had happened.  He stated that the only person he 
trusted was his wife.  He did not have a social life.  He worked 
as a cashier, and sometimes he had difficulty remembering what he 
was doing.  He could not concentrate.  It did not bother him to 
work with other people.  He had been working since September 
1995.  He stated that he had not worked from March 1990 until 
September 1995 because of all the pain he had, primarily in his 
head and down the back of the neck and spine.  He only worked 18-
20 hours per week because he had had problems with his back when 
he previously worked eight-hour days.  His wife testified that 
noise bothered him, and he was easily startled.

The veteran underwent a VA audiological examination in October 
1996.  He reported noise exposure during service from diesel 
generators and maintained that he had hearing loss as a result.  
On the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
35
50
LEFT
10
10
10
35
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
examiner stated that the veteran's hearing acuity was within 
normal limits through 2000 Hertz with mild to moderately-severe 
high frequency sensorineural hearing loss. 

In November 1996, the veteran underwent a VA psychiatric 
examination.  He stated that his problems were "basically pretty 
well under control."  He would start crying if he watched a 
movie where people got killed or someone talked about Vietnam.  
He also occasionally cried when he thought about people dying in 
Vietnam.  He frequently awakened at night, but did not know why.  
He did not feel depressed; he just felt like he was in a fog.  He 
reported considerable anhedonia and stated that all he wanted to 
do was sleep.  He enjoyed trying to get out and work.  He had no 
libido and had had some suicidal ideation in the past.  He stated 
that his depression first began in Vietnam, but he did not seek 
treatment until 3-4 years earlier.  He was married to his wife of 
32 years, and he stated that their relationship was outstanding.  
He had worked as a cashier in a grocery store for fourteen months 
and had not had any significant problems with work.  He stated 
that he spent a good deal of time sleeping when he was not at 
work.

The mental status examination showed that the veteran was 
casually groomed and made good eye contact.  He sat somewhat 
slumped in his chair.  The rate and rhythm of his speech was 
within normal limits.  His mood was euthymic, and affect was 
appropriate to content.  His thought processes and associations 
were logical and tight with no loosening of associations or 
confusion.  No gross impairment in memory was observed, and the 
veteran was oriented.  He did not complain of hallucinations, and 
no delusional material was noted.  His insight was somewhat 
limited, and judgment was adequate.  He denied current suicidal 
ideation.  The diagnosis was dysthymic disorder, and a GAF score 
of 61 was assigned. 

In February 1997, the veteran underwent another VA psychiatric 
examination.  His complaints were consistent with those discussed 
above.  He described constant fatigue.  He reported frequently 
awakening at night.  Although he woke up and thought about 
Vietnam, he also reported awakening secondary to nocturia.  He 
stated that the depression was not as bad as it was previously, 
but it was still there.  He did not know why he was depressed.  
He reported some anhedonia, but stated that he enjoyed his job.  
His relationship with his wife remained good, and he continued 
working at the grocery store.  When not at work, he did routine 
chores around the house and occasionally visited neighbors.  He 
conversed readily with the examiner.  He appeared rather 
dysphoric.  The predominant mood was one of depression, and 
affect was appropriate to content.  Findings regarding his 
speech, thought processes, memory, orientation, hallucinations, 
delusions, suicidal ideation, insight, and judgment were the same 
as those discussed above from the November 1996 examination.  The 
diagnosis was dysthymic disorder, and a GAF score of 58 was 
assigned.

An April 1997 rating decision, inter alia, denied service 
connection for hearing loss and PTSD.  The veteran's VA 
outpatient records dated from May 1996 to March 1997 showed no 
treatment for hearing loss.  He received treatment at the Mental 
Hygiene Clinic in August 1996, October 1996, and March 1997.  The 
diagnosis remained dysthymic disorder.  The veteran complained of 
residual daytime sedation from the medication he took at night.  
He was sleeping better, and his interest had improved.  He had 
good energy, and his concentration was getting better.  He had 
had only one or two crying spells in the two months prior to the 
August 1996 visit, and he reported only 2-3 crying spells in the 
five months prior to the March 1997 visit.  In March 1997, he 
complained of decreased concentration and reported spells of 
"blanking out."  It was noted that he had a possible history of 
absence seizures.  

In June 1997, the veteran had a hearing at the RO.  He again 
stated that he was exposed to noise during service from 
generators, ammunition dump explosions, and small weapons fire.  
He stated that he had noticed difficulty hearing during service.  
He stated that the VA examiners had not asked him about Vietnam.  
He stated that he felt "funny" when he saw something on 
television about Vietnam, like maybe it was his fault.  He stated 
that he got up at night and checked the doors and windows.  He 
denied that sounds such as helicopters triggered thoughts of 
Vietnam.  He stated that he tried to stay away from people, and 
he did not trust people. 

In July 1997, the veteran underwent a VA psychiatric examination.  
The examiner reviewed the claims file prior to the examination.  
The veteran stated that he was "not too bad right now."  He 
continued to have crying spells if he watched something on 
television about people getting killed.  He stated that he got up 
in the middle of the night to check the doors and windows because 
he did not want anyone around.  He had nightmares 3-4 times per 
week about things that had happened in Vietnam.  He would awaken 
frightened.  He occasionally had intrusive thoughts.  He felt 
guilty about going to Vietnam.  He was easily startled by loud 
noises, and he still would occasionally hit the ground at home.  
He did not like being in crowds and did not go to restaurants.  
He continued to get along well with his wife, and he still worked 
as a cashier.  He stated that sometimes he did something wrong on 
the register even though he knew how to do it.  He was able to 
correct his mistakes.  When not at work, he spent his time 
sleeping or doing chores.  He did not visit anyone. 

The mental status examination showed that the veteran was 
casually groomed, and he made limited eye contact.  The 
predominant mood was one of some depression, and affect was 
appropriate to content.  Findings regarding his speech, thought 
processes, memory, orientation, hallucinations, delusions, and 
suicidal ideation were the same as those discussed above from the 
1996 and 1997 examinations.  The diagnosis was chronic PTSD, and 
a GAF score of 55 was assigned.

An October 1997 rating decision granted service connection for 
PTSD with assignment of a 30 percent disability rating.  In the 
substantive appeal, the veteran's representative argued that the 
veteran's testimony showed significant impairment in his ability 
to perform occupational activities and that an extraschedular 
evaluation was warranted.

The veteran's representative submitted medical records from 
Ophthalmology Associates, Baptist Medical Center, Alan Hughes, 
M.D., and Lou Burba, M.D.  None of these records showed 
complaints of or treatment for hearing loss or a psychiatric 
disorder. 

In October 1998, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims file prior to the 
examination.  The veteran stated that he thought he was getting 
worse.  He stated that a woman was yelling at him at work the 
other day, and he did not know what was happening and thought for 
a minute that he was back in Vietnam.  He stated that if this 
happened again he did not know what he would do and thought he 
might actually attack the person.  He had been making a lot of 
mistakes at work and was recently written up for being $12 short 
in his register.  He reported numerous PTSD symptoms such as 
nightmares virtually every night and thoughts about Vietnam.  He 
wondered a great deal about who he could trust.  He was easily 
startled by noises, and he even jumped at the sound of a 
telephone ringing.  He could not go in crowds.  He infrequently 
went to a restaurant, and he always sat with his back to a 
corner.  He went to the store early in the morning.  He did not 
watch war movies because he could not stand the violence.  

Although the veteran remained married to his wife of 33 years, 
they were no longer living together.  She would not tell him 
where she was living, but he saw her once or twice a week.  She 
accompanied him to appointments.  He had worked as a cashier for 
three years, but was not sure how much longer he could do it.  
When not at work, he spent a lot of time watching birds.  He did 
not really visit with anyone, although he occasionally talked 
with a neighbor. 

The mental status examination showed that the veteran was 
casually groomed and conversed readily with the examiner.  Eye 
contact was virtually nonexistent.  He appeared anxious 
throughout the examination.  The predominant mood was one of 
significant anxiety, and affect was appropriate to content.  
Findings regarding his speech, thought processes, memory, 
orientation, hallucinations, and delusions were the same as those 
discussed above from prior examinations.  His insight and 
judgment were adequate.  He reported suicidal and homicidal 
ideations, but denied any intent.  The diagnosis was chronic 
PTSD, and a GAF score of 45 was assigned.  The examiner stated 
that the veteran's functioning appeared to have worsened since 
the prior examination. 

A March 1999 supplemental statement of the case assigned a 50 
percent disability rating for the veteran's PTSD effective 
October 30, 1998, which was the date of the VA examination.

In May 1999, the veteran had a personal hearing.  He maintained 
that he was exposed to noise during service.  The first time he 
was told that he had hearing loss was some time in the last 10 
years at the VA Medical Center.  He did not recall any of the 
doctors telling him anything about the etiology of his hearing 
loss.  A lieutenant during service had told him something about 
hearing loss.  He now has difficulty hearing people.

The veteran testified that several times at work people would 
yell at him about something, and he would "go off the handle."  
He had just left his job the prior week.  He felt like people 
were against him.  He had gone to the VA Medical Center 2-3 times 
over the prior six months to talk to someone at the Mental 
Hygiene Clinic.  He had difficulty sleeping at night; he would 
wake up and check the doors and windows.  He did not like to be 
in a crowd, and he went to stores early in the morning.  Loud 
noises bothered him.  He responded affirmatively to his 
representative's question as to whether he had "panic attacks or 
agoraphobia or anything like that."  His medication helped him.  
He had no social life.  He did not think he would be able to 
return to work.

The veteran's wife testified that he was up and down a lot during 
the night.  They did not go out very much.  When they did go out, 
he sat in a corner. 

The veteran submitted training certificates showing that he 
completed courses as a utilities chief and in the installation, 
operation, and maintenance of diesel engines and generators.


II. Legal Analysis

Service connection for hearing loss

A decision of a duly-constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the appellant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is not 
subject to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The appellant has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 3.160(d) and 20.302(a) (1998).

In a May 1980 rating decision, the RO denied, on the merits, the 
veteran's claim for service connection for hearing loss.  A 
letter from the RO, advising the veteran of that decision and of 
appellate rights and procedures, was issued in May 1980.  The 
veteran did not appeal the May 1980 decision; therefore, it is 
final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

When presented with a claim to reopen a previously finally denied 
claim, VA must perform a three-step analysis.  Elkins v. West, 12 
Vet. App. 209 (1999).  First, it must be determined whether the 
evidence submitted by the claimant is new and material.  Second, 
if new and material evidence has been presented, it must be 
determined, immediately upon reopening the claim, whether the 
reopened claim is well grounded pursuant to 38 U.S.C. § 5107(a) 
based upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (the Court) concluded in 
Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of well-
groundedness and of new and material evidence by overruling the 
"reasonable-possibility-of-a-change-in-outcome" test 
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
Elkins, 12 Vet. App. at 214 and 218.  There is no duty to assist 
in the absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, VA 
may evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this issue 
according to the definition of material evidence enunciated in 
Colvin ("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The Federal 
Circuit in Hodge declared this definition of material evidence 
invalid.  Therefore, the determination as to whether the veteran 
has submitted new and material evidence to reopen this claim will 
be made pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  It is not 
necessary to remand this claim because no prejudice to the 
veteran results from the Board's consideration of this claim.  He 
was provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. § 3.156.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the 
Board's review of this claim under the more flexible Hodge 
standard accords the veteran a less stringent "new and 
material" evidence threshold to overcome.  

Although the RO denied entitlement to service connection for 
hearing loss in the April 1997 rating decision without 
considering the preliminary issue of whether the veteran had 
submitted new and material evidence to reopen the claim, the 
Board has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is part 
of the same "matter" of whether the veteran is entitled to 
service connection for this disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to decide 
"all questions in a matter" on appeal).  When a claimant 
submits a claim for service connection for a disability, the 
question of whether there is new and material evidence to reopen 
the claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issue on appeal has been 
recharacterized on the first page of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal duty 
to consider the requirement of whether new and material evidence 
has been submitted regardless of the RO's actions); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).  

When the Board addresses an issue that was not addressed by the 
RO, consideration must be given to whether the veteran will be 
prejudiced by the Board's consideration of the issue in the first 
instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 7104(a), and 
7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103(a), 3.103(c)(1), 
3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 19.31 (1998); see 
also VAOPGCPREC 16-92 (1992).  Therefore, the Board must decide 
whether the veteran will be prejudiced by its consideration of 
the issue.  

In this case, the veteran's due process rights are not violated 
by this Board decision.  As indicated above, the relevant 
statutes and regulations regarding new and material evidence were 
included in the statement of the case.  Moreover, when the RO 
denied the veteran's claim of entitlement to service connection 
for hearing loss in April 1997, it necessarily reviewed all of 
the evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to determine 
whether new evidence has been presented and whether it is 
material to the underlying issue, the veteran is not prejudiced 
by the Board's consideration of the preliminary issue of whether 
new and material evidence has been submitted.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order to be 
well grounded, a claim for service connection must be accompanied 
by supporting evidence that the particular disease, injury, or 
disability was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81.  In general, 
the appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements to 
be well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; and 
competent (medical) evidence of a nexus between the in-service 
injury or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); denied, sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  This third 
element may be established by the use of statutory presumptions.  
Caluza, 7 Vet. App. at 506.  Truthfulness of the evidence is 
presumed in determining whether a claim is well grounded.  Id. at 
504.

The evidence received subsequent to May 1980 is presumed credible 
for the purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Since May 
1980, the following evidence has been received:  (1) the 
veteran's contentions, including those raised at personal 
hearings in 1996, 1997, and 1999; (2) VA treatment and 
hospitalization records dated from October 1990 to March 1997; 
(3) reports of VA examinations conducted in 1991, 1996, 1997, and 
1998; and (4) private medical records and letters from Memorial 
Hospital of Carbon County, Terry Alex, M.D., LaVerne Erickson, 
M.D., ExcelCare Nursing Care, Southwestern Institute, 
Ophthalmology Associates, Baptist Medical Center, Lou Burba, 
M.D., and Alan Hughes, M.D.

To the extent that the veteran contends that he has hearing loss 
as a result of noise exposure during his military service, this 
evidence is not new.  He has not submitted any new contentions 
regarding this claim; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence associated 
with the claims file at the time of the May 1980 rating decision 
and is not new for purposes of reopening a claim.

The rest of the evidence received since May 1980, as detailed 
above, is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  To 
be material, it must bear directly and substantially on the 
merits of each essential element that was a basis for the prior 
denial.  Because the veteran is seeking to establish service 
connection for hearing loss, material evidence would be 
significant evidence that bore substantially and directly on the 
existence of a current hearing loss disability and the medical 
evidence of a relationship between that disability and a disease 
or injury in military service.  

None of the new evidence is material.  As discussed above, the 
majority of the medical evidence submitted since May 1980 is not 
relevant to this issue since it showed no complaints of or 
treatment for hearing loss.  The new evidence does show that the 
veteran currently has a hearing loss disability.  However, there 
remains a lack of medical evidence relating this disability to 
his period of service.  The veteran has not maintained that any 
medical professional has ever related the hearing loss to his 
military service in any manner, including the alleged noise 
exposure.

The fact that the new evidence shows a current disability is not 
so significant that it requires reopening of the veteran's claim.  
This evidence is not significant by itself, since it merely 
reflects diagnosis of a current hearing loss disability without 
relating it to the veteran's service in any manner.  This 
evidence is also not significant when considered in conjunction 
with the evidence previously of record, since the prior evidence 
showed (1) no hearing loss complaints or treatment during service 
and (2) normal hearing approximately 19 months after the 
veteran's separation from service despite his complaints of 
decreased hearing acuity.  

The veteran's contention that he has hearing loss as a result of 
his military service is neither material nor competent evidence.  
There is no evidence that he possesses the requisite medical 
knowledge to render a probative opinion on a matter requiring 
medical expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Accordingly, the Board finds that the evidence received 
subsequent to May 1980 is not new and material and does not serve 
to reopen the veteran's claim for service connection for hearing 
loss.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of the 
necessity to submit that evidence to complete his application for 
benefits.  See Graves v. Brown, 6 Vet. App. 166, 171 (1994).  VA 
has no outstanding duty to inform the veteran of the necessity to 
submit certain evidence, see 38 U.S.C.A. § 5103(a) (West 1991), 
in this case, because nothing in the record suggests the 
existence of evidence that might reopen this claim.  

It was unclear from the veteran's May 1999 testimony whether he 
is currently receiving treatment for his hearing loss.  It is not 
necessary, however, to remand this claim to obtain additional 
treatment records for the following reason.  There is no basis 
for speculating that such records would be significant enough to 
reopen the veteran's claim.  These records would do no more than 
show current treatment for hearing loss, a fact already shown by 
the VA records.  The fact would remain that the veteran's service 
medical records showed no complaints of hearing loss and that 
there was no objective evidence of hearing loss upon VA 
examination approximately 19 months after his retirement from 
service.  The veteran has not indicated that any medical 
professional has told him that his hearing loss is related to his 
military service in any manner. 

Accordingly, the Board concludes that VA has fulfilled its 
obligations with regard to this claim under 38 U.S.C.A. § 5103(a) 
(West 1991).  See Marciniak v. Brown, 10 Vet. App. 198, 202 
(1997).  An attempt to obtain additional records is not 
warranted.  See Elkins v. Brown, 9 Vet. App. 391, 398 (1995) 
(citing 38 C.F.R. § 3.304(c) (development of evidence will be 
accomplished when deemed necessary)).

Higher evaluation for PTSD on appeal from initial grant

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran 
perfected his appeal as to the initial grant of service 
connection and original assignment of a disability rating for 
PTSD; therefore, his claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations and personal hearings in accordance with his 
requests.  The most recent VA treatment records associated with 
the claims file are dated in March 1997.  The veteran testified 
in 1999 that he has continued to receive routine mental health 
treatment at the VA Medical Center.  These additional VA records 
have not been obtained; however, it is not necessary that the 
Board remand this case to obtain those records.  These records 
would show nothing more than continued outpatient treatment for 
the veteran's PTSD.  Associated with the claims file are VA 
records from 1990 to 1997 showing psychiatric treatment, as well 
as several detailed VA examination reports, including one as 
recently as October 1998.  The veteran has not indicated that 
more recent VA records would show treatment for increased 
psychiatric symptomatology.  There is sufficient evidence of 
record to evaluate his service-connected PTSD properly.  
Therefore, the Board concludes that no further assistance to the 
veteran is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability rating 
assigned for his PTSD, the RO issued a Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOCs) that 
essentially addressed the issue as entitlement to an increased 
evaluation.  The Court has held that there is a distinction 
between a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether the 
original rating on appeal was erroneous and in determining 
whether the veteran has been provided an appropriate SOC.  Id. at 
126 and 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This distinction 
between disagreement with the original rating awarded and a claim 
for an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issue on appeal.  The veteran was not 
prejudiced by this error in the circumstances of this case.  The 
RO did not limit its consideration to only the recent medical 
evidence of record when assigning the original disability rating 
for the veteran's PTSD, and did not therefore violate the 
principle of Fenderson.  Moreover, the March 1999 SSOC considered 
the veteran's claim based on recently developed evidence and 
assigned a higher rating for his PTSD.  In doing so, the RO was, 
in effect, considering whether the facts showed that the veteran 
was entitled to a higher disability rating for PTSD for any 
period of time since his original claim.  

Despite the incorrect phrasing of the issue on appeal in the SOC 
and SSOCs, the RO complied with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the evidence 
of record.  In the particular circumstances of this case, it 
would be pointless to remand the veteran's claim in order to 
instruct the RO to issue a SSOC that correctly identified the 
issue on appeal.  Any error in the RO's phrasing of the issue on 
appeal in the SOC and SSOCs was not prejudicial to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991).  Evaluation of a service-connected disorder requires 
a review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim where 
the veteran has disagreed with the original rating assigned for 
his service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson.  It 
is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 
(1998).  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The RO determined that the veteran's claim for service connection 
for PTSD was received on August 29, 1994, and that was the 
effective date for the award of a 30 percent disability rating.  
As indicated above, he was assigned a 50 percent disability 
rating effective October 30, 1998, the date of his VA 
examination.  As the veteran had perfected his appeal from the 
original disability rating, the Board will address whether he was 
entitled to a disability rating in excess of 30 percent prior to 
October  30, 1998, the effective date of the 50 percent 
evaluation.  The Board will also address whether he is entitled 
to a disability rating in excess of 50 percent from October 30, 
1998.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, the 
amendment provided that the diagnoses and classification of 
mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 through 
4.130 (1998).

When a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the Act or 
administrative issue).  Therefore, the Board must evaluate the 
veteran's claim for an increased rating from November 7, 1996, 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to ascertain 
which version is most favorable to his claim, if indeed one is 
more favorable than the other.  For any date prior to November 7, 
1996, the Board cannot apply the revised regulations.

The RO considered both the old and the new regulations in the 
July 1998 SSOC and included both rating criteria.  Therefore, the 
veteran and his representative were given notice of the old and 
new regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 30 
percent disability rating where there was "[d]efinite impairment 
in the ability to establish or maintain effective and wholesome 
relationships with people . . . . psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 
50 percent disability was warranted where the "[a]bility to 
establish or maintain effective or favorable relationships with 
people is considerably impaired . . . [due to] psychoneurotic 
symptoms the reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial impairment."  
Id.

In Hood v. Brown, the Court stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the other 
terms, e.g., "considerable" and "severe," were quantitative.  
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  Thereafter, the VA 
General Counsel issued a precedent opinion concluding that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of social 
and industrial inadaptability that was "more than moderate but 
less than rather large."  The term considerable, the criterion 
for a 50 percent evaluation, was to be construed as "rather 
large in extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-
93).  The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) (West 
1991 & Supp. 1999).

A 70 percent disability rating was warranted when the disorder 
severely impaired the ability to establish and maintain effective 
or favorable relationships with people, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
disability rating could be assigned (1) where the attitudes of 
all contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior; or (3) where the veteran was demonstrably unable to 
obtain or retain employment.  Id.  Each of the three criteria for 
a 100 percent disability rating was an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended formula 
assigns disability evaluations according to the manifestation of 
particular symptoms.  The amended formula replaced the general 
rating schedules for psychotic disorders, organic mental 
disorders, and psychoneurotic disorders where disability 
evaluations were assigned based on classification of the 
claimant's social and industrial impairment, due to the mental 
disorder, as total, severe, considerable, definite, or mild.  The 
amended formula provides more objective criteria for assigning a 
disability evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may be 
more beneficial to a claimant if the medical evidence associated 
with the claims file indicates symptoms which qualified the 
claimant for a higher disability evaluation than that assigned by 
the RO under the prior regulation.  See VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 30 percent disability rating is 
provided for:   

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting; inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

A. Rating in excess of 30 percent prior to October 30, 1998

The medical evidence shows assignment of GAF scores of (a) 60 
upon examination by Southwestern Institute in May 1996; (b) 61 
upon VA examination in November 1996; (c) 58 upon VA examination 
in February 1997; and (d) 55 upon VA examination in July 1997.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.  A GAF score is 
highly probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).

The evidence between August 29, 1994 (the effective date of the 
grant of service connection for PTSD) and November 7, 1996 (the 
effective date of the new rating criteria for evaluating mental 
disorders) consists of the evaluation from Southwestern 
Institute, VA treatment records, and the veteran's hearing 
testimony from June 1996.  This evidence did not, however, 
demonstrate considerable social and industrial impairment.  
Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology approximated the criteria 
for a 50 percent or higher disability rating.  

There was no evidence of considerable impairment in the veteran's 
ability to establish and maintain effective relationships with 
people due to his PTSD symptoms.  He was able to maintain a long-
term (25+ years) relationship with his wife despite his 
psychiatric symptoms, and he spoke of their relationship in 
favorable terms.  He testified that he did not mind working with 
people, despite his complaints of difficulties with crowds.  The 
assigned 30 percent disability rating reflects the fact that he 
may have had such symptoms as difficulty in making close friends.

The examiner from Southwestern Institute concluded that the 
veteran had considerable industrial impairment.  However, that 
conclusion is not persuasive in light of the evidence of record.  
The veteran was working as cashier in a grocery store, and it was 
noted that he had been successful in working and continued to do 
so.  The veteran testified that the five years that he had not 
worked (from 1990 to 1995) was the result of other medical 
problems.  He also testified that he was only working part-time 
as a cashier because he had increased back pain when he worked 
longer days.  More importantly, the GAF score of 60 assigned in 
May 1996 contemplated only moderate difficulty in social and 
occupational functioning and is not commensurate with a degree of 
social and industrial impairment that is considerable, or 
"rather large in extent or degree," as is required for the 
assignment of a 50 percent disability evaluation.

The evidence from November 7, 1996 (the effective date of the new 
rating criteria for evaluating mental disorders) until October 
30, 1998 (the effective date of the 50 percent disability rating) 
consists of VA examination reports from November 1996, February 
1997, and July 1997, VA treatment records, and the veteran's 
testimony from June 1997.  This evidence also did not demonstrate 
that the criteria for a 50 percent or higher disability rating 
had been met.  

Under the old rating criteria, there remained no evidence of 
considerable social and industrial impairment.  The veteran 
continued to maintain his long-term relationship with his wife, 
and he described their relationship as outstanding.  He stated 
during the February 1997 examination that he occasionally visited 
neighbors.  He continued to work as a cashier and stated that he 
enjoyed his job.  In November 1996, he reported that he was 
having no significant problems at work.  He indicated during the 
November 1996 examination that his symptoms were under control, 
and he stated during the July 1997 examination that he was not 
doing too badly.  VA treatment records showed the veteran's 
report that the frequency of his crying spells had significantly 
decreased between mid 1996 and early 1997. 

Under the new criteria, there was evidence that the veteran had 
some difficulty in establishing and maintaining effective social 
relationships, as evidenced by his social withdrawal.  He also 
had disturbances of mood and motivation.  However, there was no 
evidence that he met the other criteria for a 50 percent 
disability rating under the new regulations.  He never exhibited 
panic attacks, flattened affect, impaired judgment, difficulty 
understanding complex commands, or speech impairment.  His 
symptoms did fit the criteria for the 30 percent disability 
rating such as symptoms of depression, anxiety, and chronic sleep 
impairment.  The 30 percent disability rating contemplated 
impairment such as occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  

The criteria for a 30 percent disability rating also indicated 
that the veteran was generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation.  This was 
clearly the veteran's situation.  He was able to function well in 
life, including participation in part-time work.  He was able to 
care for himself.  He consistently had normal conversations 
during his VA examinations.  The Board concludes that the overall 
disability picture did not more nearly approximate the 50 percent 
criteria such as to warrant an increased rating, and it did not 
even approach the symptomatology required for a 70 or 100 percent 
evaluation.  38 C.F.R. § 4.7 (1998).

The GAF scores of 55, 58, and 61 assigned between November 1996 
and July 1997 support this conclusion.  These scores contemplated 
only moderate difficulty in social and occupational functioning 
and were not commensurate with a degree of social and industrial 
impairment that is considerable, or "rather large in extent or 
degree," as is required for the assignment of a 50 percent 
disability evaluation.  The veteran experienced no delusions or 
suicidal or homicidal ideations.  His speech was consistently 
relevant and coherent.  He received psychiatric treatment on a 
regular, routine basis.  

The evidence did not show that the criteria for a disability 
rating in excess of 30 percent were met prior to October 30, 
1998.  The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from PTSD.  
Neither criteria for rating mental disorders was more beneficial 
to the veteran, and the preponderance of the evidence is against 
assignment of a disability rating in excess of 30 percent prior 
to October 30, 1998, for PTSD under Diagnostic Code 9411 
regardless of which criteria are used.

B. Rating in excess of 50 percent from October 30, 1998

The preponderance of the evidence is also against assignment of a 
disability rating in excess of 50 percent for the veteran's PTSD 
from October 30, 1998.  On that date, the veteran underwent a VA 
examination which showed that his psychiatric symptoms had 
worsened.  He was experiencing some suicidal and homicidal 
ideations, and he was no longer living with his wife.  This 
evidence clearly showed an increase in the veteran's psychiatric 
symptomatology.  However, neither the objective medical evidence 
nor the veteran's statements regarding his symptomatology 
approximated the criteria for a 70 percent disability rating.

There is no evidence that there is severe impairment in the 
veteran's ability to establish and maintain effective 
relationships with people due to his PTSD symptoms.  Although he 
was not living with his wife at the time of the October 1998 
examination, he is clearly still involved in a significant 
relationship with her, in that she testified on his behalf in May 
1999 and she offered her observations of the veteran's behavior. 

There is also no evidence that the symptoms of the veteran's PTSD 
produce severe industrial impairment.  He apparently left his job 
as a cashier in May 1999 due to increasing anxiety and difficulty 
dealing with people.  However, there is no evidence showing that 
his psychiatric symptoms are of such severity that he is not able 
to obtain another position that requires less contact with the 
public.  The fact that his psychiatric symptoms interfered with 
his occupational functioning is contemplated by the 50 percent 
rating for considerable occupational impairment.

Under the new criteria, the veteran did not exhibit deficiencies 
in most areas.  There is no evidence showing that he has 
experienced obsessional rituals, spatial disorientation, impaired 
speech, or impaired impulse control.  In fact, although he may be 
experiencing increased homicidal ideations, he is able to control 
his feelings.  Although he may experience anger and irritability, 
there is no evidence of violence or impaired impulse control.  
There has been no evidence of near-continuous depression, and the 
veteran has been able to function independently, appropriately, 
and effectively.  Despite reportedly staying to himself, he is 
apparently able to manage his household and take care of himself 
without additional help.  He has always appeared adequately 
groomed and dressed.  There is also no evidence of inability to 
establish and maintain effective relationships.

The veteran's symptoms do fit the criteria for the 50 percent 
disability rating such as symptoms of disturbances of mood and 
motivation and difficulty in establishing and maintaining 
effective relationships.  The criteria for 50 percent contemplate 
reduced reliability and productivity due to the veteran's PTSD 
symptoms, which seems to be his situation.  There is no evidence 
showing that his PTSD symptoms have been so disruptive that he 
has sought more frequent or unscheduled psychiatric treatment.  
He has not been hospitalized.  The overall disability picture 
does not more nearly approximate the 70 percent criteria such as 
to warrant an increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  38 C.F.R. 
§ 4.7 (1998).

The GAF score of 45 supports this conclusion.  A GAF score of 41-
50 contemplates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  See DSM-IV at 44-47.  This 
score does not, however, contemplate severe difficulty in social 
and occupational functioning as is required for the assignment of 
a 70 percent disability evaluation. 

The overall disability picture does not more nearly approximate 
the 70 percent criteria such as to warrant an increased rating, 
and it does not even approach the symptomatology required for a 
100 percent evaluation.  38 C.F.R. § 4.7 (1998).  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the current level of the veteran's 
disability in his favor.  However, the objective medical evidence 
does not create a reasonable doubt regarding the current level of 
his disability from PTSD.  Neither criteria for rating mental 
disorders was more beneficial to the veteran, and the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for PTSD under 
Diagnostic Code 9411 from October 30, 1998, regardless of which 
criteria are used.


C. Extraschedular evaluation

As noted above, the veteran's representative has raised the issue 
of entitlement to an extraschedular rating for this condition.  
In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1998).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have the 
jurisdiction to address the issue when the veteran or his 
representative has raised it, and it is not precluded from 
reviewing an RO determination that referral is not warranted and 
confirming that decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Because the 
veteran's representative has asserted that an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321 is warranted, the Board 
will consider whether this regulation is applicable.  See 
VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its own).  

The veteran is not prejudiced by the Board's consideration of 
this issue because "if the appellant has raised an argument or 
asserted the applicability of a law . . ., it is unlikely that 
the appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 (O.G.C. 
Prec. 16-92); see also Bagwell, 9 Vet. App. 337.  Moreover, the 
RO considered whether such referral was warranted.  Accordingly, 
the veteran has had notice of the RO's action and has had an 
opportunity to present argument with respect to this issue.  See 
Bernard, 4 Vet. App. at 394.

The schedular evaluations for psychiatric disabilities are not 
inadequate.  As fully detailed above, higher disability ratings 
are available for PTSD where there is more social and industrial 
impairment than the veteran experiences.  The veteran does not 
meet the schedular criteria for a disability rating in excess of 
30 or 50 percent for a psychiatric disorder.  It does not appear 
that the veteran has an "exceptional or unusual" disability; he 
merely disagrees with the rating assigned under the rating 
schedule.  The veteran has not required any periods of 
hospitalization for his PTSD.  There is no evidence in the claims 
file to suggest marked interference with employment as a result 
of the PTSD that is in any way unusual or exceptional, such that 
the schedular criteria do not address it.  

The Board therefore agrees with the RO's conclusion that referral 
for extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral for consideration of 
an extraschedular rating is not in order.


ORDER

As new and material evidence has not been received to reopen the 
veteran's claim for service connection for hearing loss, the 
claim is not reopened, and the appeal is denied.

Entitlement to a disability rating in excess of 30 percent for 
PTSD prior to October 30, 1998, to include the issue of 
entitlement to an extraschedular evaluation, is denied.

Entitlement to a disability rating in excess of 50 percent for 
PTSD from October 30, 1998, to include the issue of entitlement 
to an extraschedular evaluation, is denied. 



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

